ADVISORY ACTION

Response to Arguments
Applicant's arguments filed march 25, 2022 have been fully considered but they are not persuasive. 
Firstly, the Applicant argues that Zhu’s method is a method for transmitting short message instead of a method for updating SMS over NAS support capability of a UE.  The Examiner respectfully disagrees as Zhu clearly discloses in paragraph 0070 that Zhu’s disclosure is related to the short message transmission method using NAS signaling.  Thus, Zhu discloses the use of SMS over NAS support capability of a UE of claim language.  
Secondly, the Applicant further argues that in Zhu, the AMF device receives the attach request carrying capability information to determine an SMF device capable of processing a short message service for the terminal device 102.  The AMF device 106 does not determine whether the SMS over NAS support capability update needs to be triggered.  The Examiner respectfully disagrees and notes that claim merely recites “the AMF determines the SMS over NAS update needs to be triggered”.  In this instant, Zhu discloses that the subscription information is obtained after the registration procedure including tracking area update.  Thus, this teaching reads on the argued features.  
Lastly, the Applicant further argues in Zhu that the AMF device 106 may obtain subscription information of the terminal device 102 from the SDM device 110 instead of a UDM function through step 203, to authenticate the terminal device 102, and only after the terminal device 102 is authenticated, the AMF device 106 may determine the 
Even though the Applicant correctly argues that Zhu discloses the AMF obtains subscription information of the terminal device 102 from the SDM instead of a UDM; however, this teaching of Zhu does not preclude the teaching of claim language because Zhu effectively discloses obtaining the subscription information, and more importantly one of ordinary skilled in the art would conceptualize that the subscription information of the UE is obtained from the UDM through an SDM registration procedure.  Hence, Zhu still reads on this argued features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Wayne H Cai/Primary Examiner, Art Unit 2644